Exhibit 10.11

 

BALL CORPORATION

2005 DEFERRED COMPENSATION

COMPANY STOCK PLAN

 

AMENDED AND RESTATED, AS OF JANUARY 1, 2013

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

Establishment and Purpose

1

 

 

ARTICLE II

 

Definitions

1

 

 

ARTICLE III

 

Eligibility and Participation

7

 

 

ARTICLE IV

 

Deferrals

8

 

 

ARTICLE V

 

Company Contributions

10

 

 

ARTICLE VI

 

Benefits

11

 

 

ARTICLE VII

 

Modifications to Payment Schedules

14

 

 

ARTICLE VIII

 

Valuation of Account Balances; Investments

15

 

 

ARTICLE IX

 

Administration

16

 

 

ARTICLE X

 

Amendment and Termination

18

 

 

ARTICLE XI

 

Informal Funding

19

 

 

ARTICLE XII

 

Claims

19

 

 

ARTICLE XIII

 

General Provisions

22

 

 

Schedule A: Company Matching Contributions

 

Schedule B: Eligible Employees and Directors

 

Schedule C: Reallocation of Units to Other Investments

 

 

--------------------------------------------------------------------------------


 

ARTICLE I

Establishment and Purpose

 

Ball Corporation (the “Company”) adopted the Ball Corporation 2005 Deferred
Compensation Company Stock Plan (the “Plan”), effective January 1, 2005.  The
Plan applies only to amounts deferred under the Plan on or after January 1,
2005, and to amounts deferred prior to January 1, 2005 that were not vested as
of December 31, 2004. Amounts deferred under the Plan prior to January 1, 2005
that were vested as of December 31, 2004 remain subject to the provisions of the
Ball Corporation 2001 Deferred Compensation Company Stock Plan and predecessor
plans as the same may be amended from time to time by the Company without
material modification (the “Grandfathered Plans”), it being expressly intended
that such Grandfathered Plans are to remain exempt from the requirements of Code
Section 409A.

 

The 2005 Plan document was amended and restated effective January 1, 2009 to
incorporate final regulations and interim amendments required under Code
Section 409A.  On August 21, 2012, the Company amended the Plan to clarify the
payment of death benefits following the death of the Participant and the
Participant’s Beneficiary. This document incorporates the August 21, 2012
amendment in a single restated Plan document.

 

The purpose of the Plan is to attract and retain key employees and non-employee
Directors by providing Participants with an opportunity to defer receipt of the
cash portion of their annual incentive awards (or, in the case of Directors, of
their Annual Fixed Retainer and Annual Incentive Retainer and other compensation
specified by the Human Resources Committee of the Board of Directors. The Plan
is not intended to meet the qualification requirements of Code Section 401(a),
but is intended to meet the requirements of Code Section 409A, and shall be
operated and interpreted consistent with that intent.

 

The Plan constitutes an unsecured promise by the Company (or its Affiliates) to
pay benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or its Affiliates. The Plan is
unfunded for federal tax purposes and is intended to be an unfunded arrangement
for non-employee Directors and eligible employees who are part of a select group
of management or highly compensated employees of the Employer within the meaning
of Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA. Any amounts set aside to
defray the liabilities assumed by the Company will remain the general assets of
the Company and shall remain subject to the claims of the Company’s creditors
until such amounts are distributed to the Participants.

 

ARTICLE II

Definitions

 

2.1                               Account. Account means a bookkeeping account
maintained by the Plan Administrator to record the payment obligation of the
Company to a Participant as determined under the terms of the Plan. The Plan
Administrator may maintain an Account to record the total obligation to a
Participant and component Accounts to reflect amounts payable at different times
and in different forms pursuant to the terms of a Participant’s Compensation
Deferral Agreement(s). Reference to an Account means any such Account
established by the Plan Administrator, as the context requires. Accounts are
intended to

 

1

--------------------------------------------------------------------------------


 

constitute unfunded obligations within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA.

 

2.2                               Account Balance. Account Balance means, with
respect to any Account, the total payment obligation owed to a Participant from
such Account as of the most recent Valuation Date.

 

2.3                               Affiliate. Affiliate means a corporation,
trade or business that, together with the Company, is treated as a single
employer under Code Section 414(b) or (c).

 

2.4                               Beneficiary. Beneficiary means a natural
person, estate, or trust designated by a Participant to receive payments to
which a Beneficiary is entitled in accordance with provisions of the Plan. The
Participant’s spouse, if living, otherwise the Participant’s estate, shall be
the Beneficiary if: (i) the Participant has failed to properly designate a
Beneficiary, or (ii) all designated Beneficiaries have predeceased the
Participant.

 

A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless the Participant designates such person as a Beneficiary after
dissolution of the marriage, except to the extent provided under the terms of a
domestic relations order as described in Code Section 414(p)(1)(B).

 

2.5                               Business Day. Business Day means each day on
which the New York Stock Exchange is open for business.

 

2.6                               Change in Control. Change in Control means any
of the following events: (i) a change in the ownership of the Company, (ii) a
change in the effective control of the Company, or (iii) a change in the
ownership of a substantial portion of the assets of the Company.

 

For purposes of this Section, a change in the ownership of the Company occurs on
the date on which any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group constitutes more than 50% of the total fair market value or
total voting power of the stock of the Company. A change in the effective
control of the Company occurs on the date on which either: (i) a person, or more
than one person acting as a group, acquires ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company,
taking into account all such stock acquired during the 12-month period ending on
the date of the most recent acquisition, or (ii) a majority of the members of
the Company’s Board of Directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of such Board of Directors prior to the date of the appointment or
election, but only if no other corporation is a majority shareholder of the
Company. A change in the ownership of a substantial portion of assets occurs on
the date on which any one person, or more than one person acting as a group,
other than a person or group of persons that is related to the Company, acquires
assets from the Company that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions, taking into
account

 

2

--------------------------------------------------------------------------------


 

all such assets acquired during the 12-month period ending on the date of the
most recent acquisition.

 

An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Company or Affiliate that has
experienced the Change in Control, or the Participant’s relationship to the
Company or Affiliate otherwise satisfies the requirements of Treasury Regulation
Section 1.409A-3(i)(5)(ii).

 

The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.

 

2.7                               Claimant. Claimant means a Participant or
Beneficiary filing a claim under Article XII of this Plan.

 

2.8                               Code. Code means the Internal Revenue Code of
1986, as amended from time to time.

 

2.9                               Code Section 409A. Code Section 409A means
section 409A of the Code, and regulations and other guidance issued by the
Treasury Department and Internal Revenue Service thereunder.

 

2.10                        Committee. Committee means the Human Resources
Committee (“HR Committee”) of the Board of Directors of the Company.

 

2.11                        Company. Company means Ball Corporation.

 

2.12                        Company Contribution.  Company Contribution means a
credit by the Company to a Participant’s Account(s) in accordance with the
provisions of Article V of the Plan. Company Contributions are credited at the
sole discretion of the Company and the fact that a Company Contribution is
credited in one year shall not obligate the Company to continue to make such
Company Contribution in subsequent years. Unless the context clearly indicates
otherwise, a reference to Company Contribution shall include Earnings
attributable to such contribution.

 

2.13                        Company Stock. Company Stock means common stock of
Ball Corporation.

 

2.14                        Compensation. Compensation means, for an Employee,
the cash portion of a Participant’s annual incentive awards, equity-based
compensation and such other cash compensation (if any) approved by the Committee
as Compensation that may be deferred under this Plan. For Directors,
Compensation means the Annual Fixed Retainer, the Annual Incentive Retainer and
other compensation for services performed as a Director approved by the
Committee as Compensation that may be deferred under this Plan. Compensation
shall not include any compensation that has been previously deferred under this
Plan or any other arrangement subject to Code Section 409A or the Grandfathered
Plans.

 

2.15                        Compensation Deferral Agreement. Compensation
Deferral Agreement means an agreement between a Participant and the Company that
specifies: (i) the amount of each

 

3

--------------------------------------------------------------------------------


 

component of Compensation that the Participant has elected to defer to the Plan
in accordance with the provisions of Article IV, and (ii) the Payment Schedule
applicable to one or more Accounts. The Plan Administrator may permit different
deferral amounts for each component of Compensation and may establish a minimum
or maximum deferral amount for each such component. A Compensation Deferral
Agreement may also specify the investment allocation described in Section 8.2.

 

2.16                        Death Benefit. Death Benefit means the benefit
payable under the Plan to a Participant’s Beneficiary(ies) upon the
Participant’s death as provided in Section 6.1 of the Plan.

 

2.17                        Deferral. Deferral means a credit to a Participant’s
Account(s) that records that portion of the Participant’s Compensation that the
Participant has elected to defer to the Plan in accordance with the provisions
of Article IV. Unless the context of the Plan clearly indicates otherwise, a
reference to Deferrals includes Earnings attributable to such Deferrals.

 

Deferrals shall be calculated with respect to the gross cash Compensation
payable to the Participant prior to any deductions or withholdings, but shall be
reduced by the Plan Administrator as necessary so that it does not exceed 100%
of the cash Compensation of the Participant remaining after deduction of all
required income and employment taxes, employee benefit deductions, and other
deductions required by law. Changes to payroll withholdings that affect the
amount of Compensation being deferred to the Plan shall be allowed only to the
extent permissible under Code Section 409A.

 

2.18                        Director.  Director means a non-employee member of
the Board of Directors of the Company.

 

2.19                        Earnings. Earnings means a positive or negative
adjustment to the value of an Account, based upon the allocation of the Account
by the Participant among deemed investment options in accordance with
Article VIII.

 

2.20                        Effective Date. Effective Date means January 1,
2013.

 

2.21                        Eligible Employee. Eligible Employee means a member
of a “select group of management or highly compensated employees” of the Company
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, as
determined by the Committee (or the Plan Administrator, if such authority is
delegated by the Committee) from time to time in its sole discretion.

 

2.22                        Employee. Employee means a common-law employee of an
Employer.

 

2.23                        Employer. Employer means, with respect to Employees
it employs, the Company and each Affiliate.

 

2.24                       ERISA. ERISA means the Employee Retirement Income
Security Act of 1974, as amended from time to time.

 

4

--------------------------------------------------------------------------------


 

2.25                        Fair Market Value of Ball Stock. Fair Market Value
of Ball Stock means the closing price on the New York Stock Exchange Composite
Listing of shares of common stock of Ball Corporation.

 

2.26                        Grandfathered Plan. Grandfathered Plan means the
Ball Corporation 2000 Deferred Compensation Company Stock Plan and predecessor
plans and amounts of compensation deferred thereunder prior to January 1, 2005
that were vested as of December 31, 2004.

 

2.27                        Participant. Participant means an Eligible Employee
or Director who has received notification of his or her eligibility to defer
Compensation under the Plan under Section 3.1. A Participant includes any person
with an Account Balance greater than zero, regardless of whether such individual
continues to be an Eligible Employee or Director. A Participant’s continued
participation in the Plan shall be governed by Section 3.2 of the Plan.

 

2.28                        Payment Schedule. Payment Schedule means the date as
of which payment of an Account under the Plan will commence and the form in
which payment of such Account will be made.

 

2.29                        Performance-Based Compensation. Performance-Based
Compensation means Compensation where the amount of, or entitlement to, the
Compensation is contingent on the satisfaction of pre-established organizational
or individual performance criteria relating to a performance period of at least
12 consecutive months. Organizational or individual performance criteria are
considered pre-established if established in writing by not later than 90 days
after the commencement of the period of service to which the criteria relate,
provided that the outcome is substantially uncertain at the time the criteria
are established. The determination of whether Compensation qualifies as
“Performance-Based Compensation” will be made in accordance with Treas. Reg.
Section 1.409A-1(e) and subsequent guidance.

 

2.30                        Plan. Generally, the term Plan means the “Ball
Corporation 2005 Deferred Compensation Company Stock Plan” as documented herein
and as may be amended from time to time hereafter. However, to the extent
permitted or required under Code Section 409A, the term Plan may in the
appropriate context also mean a portion of the Plan that is treated as a single
plan under Treas. Reg. Section 1.409A-1(c), or the Plan or portion of the Plan
and any other nonqualified deferred compensation plan or portion thereof that is
treated as a single plan under such section.

 

2.31                        Plan Administrator. Plan Administrator means the
Deferred Compensation Committee of the Company.

 

2.32                        Plan Year. Plan Year means January 1 through
December 31.

 

2.33                        Separation Account. Separation Account means an
Account established by the Plan Administrator to record the amounts payable to a
Participant upon Separation from

 

5

--------------------------------------------------------------------------------


 

Service. A Participant may establish and maintain no more than the maximum
number of Separation Accounts specified by the Plan Administrator.

 

2.34                        Separation from Service.  Separation from Service
means an Employee’s termination of employment with the Employer or a Director’s
termination of service with the Board of Directors. Whether a Separation from
Service has occurred shall be determined by the Plan Administrator in accordance
with Code Section 409A.

 

Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Employer and the Employee reasonably anticipate that the level of services to be
performed by the Employee after a date certain would be reduced to 20% or less
of the average services rendered by the Employee during the immediately
preceding 36-month period (or the total period of employment, if less than 36
months), disregarding periods during which the Employee was on a bona fide leave
of absence.

 

An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of: (i) the six month anniversary of the
commencement of the leave, or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract. Notwithstanding the preceding,
however, an Employee who is absent from work due to a physical or mental
impairment that is expected to result in death or last for a continuous period
of at least six months and that prevents the Employee from performing the duties
of his or her position of employment or a similar position shall incur a
Separation from Service on the first date immediately following the 29-month
anniversary of the commencement of the leave.

 

For purposes of determining whether a Separation from Service has occurred, the
Employer has the meaning specified above, except that in applying Code sections
1563(a)(1), (2) and (3) for purposes of determining whether another organization
is an Affiliate of the Company under Code Section 414(b), and in applying
Treasury Regulation Section 1.414(c)-2 for purposes of determining whether
another organization is an Affiliate of the Company under Code Section 414(c),
“at least 50 percent” shall be used instead of “at least 80 percent” each place
it appears in those sections.

 

The Plan Administrator specifically reserves the right to determine whether a
sale or other disposition of substantial assets to an unrelated party
constitutes a Separation from Service with respect to a Participant providing
services to the seller immediately prior to the transaction and providing
services to the buyer after the transaction. Such determination shall be made in
accordance with the requirements of Code Section 409A.

 

2.35                        Separation from Service Benefit. Separation from
Service Benefit means the benefit payable under the Plan in accordance with
Section 6.1(a).

 

6

--------------------------------------------------------------------------------


 

2.36                        Substantial Risk of Forfeiture. Substantial Risk of
Forfeiture means the description specified in Treas. Reg. Section 1.409A-1(d).

 

2.37                        Unit. Unit means an amount credited to an Account
equal in value to one share of Company Stock, determined under the rules set
forth in Article VIII.

 

2.38                        Unforeseeable Emergency. Unforeseeable Emergency
means a severe financial hardship to the Participant resulting from an illness
or accident of the Participant, the Participant’s spouse, the Participant’s
dependent (as defined in Code section 152, without regard to section 152(b)(1),
(b)(2), and (d)(1)(B)), or a Beneficiary; loss of the Participant’s property due
to casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, for example,  as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. The types
of events which may qualify as an Unforeseeable Emergency may be limited by the
Plan Administrator.

 

2.39                        Valuation Date. Valuation Date means each Business
Day selected by the Plan Administrator, in its discretion, for determining the
value of an Account.

 

ARTICLE III

Eligibility and Participation

 

3.1                               Eligibility and Participation. An Eligible
Employee or Director becomes a Participant upon the earlier to occur of: (i) a
credit of Company Contributions under Article V, or (ii) receipt of notification
of eligibility to participate.

 

3.2                               Duration. A Participant shall be eligible to
defer Compensation and receive allocations of Company Contributions, subject to
the terms of the Plan, for as long as such Participant remains an Eligible
Employee or Director. A Participant who is no longer an Eligible Employee but
has not Separated from Service may not defer Compensation under the Plan beyond
the Plan Year in which he or she became ineligible but may otherwise exercise
all of the rights of a Participant under the Plan with respect to his or her
Account(s). On and after a Separation from Service, a Participant shall remain a
Participant as long as his or her Account Balance is greater than zero (0), and
during such time may continue to make allocation elections as provided in
Section 8.2. An individual shall cease being a Participant in the Plan when all
benefits under the Plan to which he or she is entitled have been paid.

 

7

--------------------------------------------------------------------------------


 

ARTICLE IV

Deferrals

 

4.1                               Deferral Elections, Generally.

 

(a)                                 A Participant may elect to defer
Compensation by submitting a Compensation Deferral Agreement during the
enrollment periods established by the Plan Administrator and in the manner
specified by the Plan Administrator, but in any event, in accordance with
Section 4.2. A Compensation Deferral Agreement that is not timely filed with
respect to a service period or component of Compensation shall be considered
void and shall have no effect with respect to such service period or
Compensation. The Committee (or the Plan Administrator, if such authority is
delegated) may modify any Compensation Deferral Agreement prior to the date the
election becomes irrevocable under the rules of Section 4.2.

 

(b)                                 The Participant shall specify on his or her
Compensation Deferral Agreement the amount of Deferrals and the allocation to
one or more Separation Accounts. If no designation is made, Deferrals shall be
allocated to the Separation Account with the shortest Payment Schedule in effect
at the time the election is made. If no Separation Account exists, the Plan
Administrator will establish a Separation Account with a payment commencement
date in the year following Separation from Service under Section 6.1(a) and the
Payment Schedule specified in Section 6.2(a). A Participant may also specify in
his or her Compensation Deferral Agreement the Payment Schedule applicable to
his or her Plan Accounts. If the Payment Schedule is not specified in a
Compensation Deferral Agreement, the Payment Schedule shall be the Payment
Schedule specified in Section 6.2.

 

4.2                               Timing Requirements for Compensation Deferral
Agreements.

 

(a)                                 First Year of Eligibility. In the case of
the first year in which an Eligible Employee or Director becomes eligible to
participate in the Plan, he or she has up to 30 days following his or her
initial eligibility to submit a Compensation Deferral Agreement with respect to
Compensation to be earned during such year. The Compensation Deferral Agreement
described in this paragraph becomes irrevocable upon the end of such 30-day
period. The determination of whether an Eligible Employee or Director may file a
Compensation Deferral Agreement under this paragraph shall be determined in
accordance with the rules of Code Section 409A, including the provisions of
Treas. Reg. Section 1.409A-2(a)(7).

 

A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned on and after the date the Compensation Deferral Agreement
becomes irrevocable.

 

(b)                                 Prior Year Election. Except as otherwise
provided in this Section 4.2, Participants may defer Compensation by filing a
Compensation Deferral Agreement no later than December 31 of the year prior to
the year in which the Compensation to be

 

8

--------------------------------------------------------------------------------


 

deferred is earned. A Compensation Deferral Agreement described in this
paragraph shall become irrevocable with respect to such Compensation as of the
last day for filing such election.

 

(c)                                  Performance-Based Compensation.
Participants may file a Compensation Deferral Agreement with respect to
Performance-Based Compensation no later than the date that is six months before
the end of the performance period, provided that:

 

(i)                                     the Participant performs services
continuously from the later of the beginning of the performance period or the
date the criteria are established through the date the Compensation Deferral
Agreement is submitted; and

(ii)                                  the Compensation is not readily
ascertainable as of the date the Compensation Deferral Agreement is filed.

 

A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the last day for filing such election. Any
election to defer Performance-Based Compensation that is made in accordance with
this paragraph and that becomes payable as a result of the Participant’s death
or disability (as defined in Treas. Reg. Section 1.409A-1(e)) or upon a Change
in Control (as defined in Treas. Reg. Section 1.409A-3(i)(5)) prior to the
satisfaction of the performance criteria, will be void.

 

(d)                                 Short-Term Deferrals. The Plan Administrator
may permit deferrals through December 31, 2008 of “short-term” deferrals in
accordance with IRS Notice 2007-86.

 

(e)                                  Certain Forfeitable Rights. With respect to
a legally binding right to a payment in a subsequent year that is subject to a
forfeiture condition requiring the Participant’s continued services for a period
of at least 12 months from the date the Participant obtains the legally binding
right, an election to defer such Compensation may be made on or before the
30th day after the Participant obtains the legally binding right to the
Compensation, provided that the election is made at least 12 months in advance
of the earliest date at which the forfeiture condition could lapse. The
Compensation Deferral Agreement described in this paragraph becomes irrevocable
on such 30th day. If the forfeiture condition applicable to the payment lapses
before the end of the required service period as a result of the Participant’s
death or disability (as defined in Treas. Reg. Section 1.409A-3(i)(4)) or upon a
Change in Control (as defined in Treas. Reg. Section 1.409A-3(i)(5)), the
Compensation Deferral Agreement will be void unless it would be considered
timely under another rule described in this Section.

 

(f)                                   Company Awards. The Company may
unilaterally provide for deferrals of Company awards prior to the date of such
awards. Deferrals of Company awards (such as sign-on, retention, or severance
pay) may be negotiated with a Participant prior to the date the Participant has
a legally binding right to such Compensation.

 

9

--------------------------------------------------------------------------------


 

(g)                                  “Evergreen” Deferral Elections. The Plan
Administrator, in its discretion, may provide in the Compensation Deferral
Agreement that such Compensation Deferral Agreement will continue in effect for
each subsequent year or performance period. Such “evergreen” Compensation
Deferral Agreements will become effective with respect to an item of
Compensation on the date such election becomes irrevocable under this
Section 4.2. An evergreen Compensation Deferral Agreement may be terminated or
modified prospectively with respect to Compensation for which such election
remains revocable under this Section 4.2. A Participant whose Compensation
Deferral Agreement is cancelled in accordance with Section 4.6 will be required
to file a new Compensation Deferral Agreement under this Article IV in order to
recommence Deferrals under the Plan.

 

4.3                               Allocation of Deferrals. A Compensation
Deferral Agreement may allocate Deferrals to one or more Separation Accounts.

 

4.4                               Deductions from Pay. The Plan Administrator
has the authority to determine the payroll practices under which any component
of Compensation subject to a Compensation Deferral Agreement will be deducted
from a Participant’s Compensation.

 

4.5                               Cancellation of Deferrals. The Plan
Administrator may cancel a Participant’s Deferrals: (i) for the balance of the
Plan Year in which an Unforeseeable Emergency occurs, (ii) if the Participant
receives a hardship distribution under the Employer’s qualified 401(k) plan,
through the end of the Plan Year in which the six month anniversary of the
hardship distribution falls, and (iii) during periods in which the Participant
is unable to perform the duties of his or her position or any substantially
similar position due to a mental or physical impairment that can be expected to
result in death or last for a continuous period of at least six months, provided
cancellation occurs by the later of the end of the taxable year of the
Participant or the 15th day of the third month following the date the
Participant incurs the disability (as defined in this paragraph). In the event a
Participant receives a voluntary withdrawal from a Grandfathered Plan, the
Participant shall not be permitted to make Deferrals to the Plan in the Plan
Year following the Plan Year in which the withdrawal is made.

 

ARTICLE V

Company Contributions

 

5.1                               Discretionary Company Contributions. The
Committee may, from time to time in its sole and absolute discretion, credit
Company Contributions to any Participant Account in any amount determined by the
Committee. A Company Contribution may be made at any time during the calendar
year and may consist of “matching” contributions.  The Committee or its delegate
shall be under no obligation to make contributions to the Plan unless the
Company has entered into a separate agreement (such as an employment agreement)
to make such contributions.

 

10

--------------------------------------------------------------------------------


 

5.2                               Vesting. Company Contributions described in
Section 5.1 above, and the Earnings thereon, shall vest in accordance with the
vesting schedule(s) established by the Plan Administrator at the time that the
Company Contribution is made. The Plan Administrator may, at any time, in its
sole discretion, increase a Participant’s vested interest in a Company
Contribution or restore any forfeiture. Notwithstanding the foregoing, any
increase in the vested interest of a Participant subject to SEC Rule 16b shall
be approved by the Committee.

 

The portion of a Participant’s Accounts that remains unvested upon his or her
Separation from Service after the application of the terms of this Section 5.2
shall be forfeited.

 

ARTICLE VI

Benefits

 

6.1                               Benefits, Generally. A Participant shall be
entitled to the following payments under the Plan:

 

(a)                                 Separation Benefit.  Upon the Participant’s
Separation from Service he or she will receive a Separation Benefit. The
Separation Benefit is the vested portion of each Separation Account, determined
on the last day of the month preceding the date payments commence. The payment
commencement date is (i) January 1 of the year following Separation from Service
if Separation from Service occurred on or before June 30 of such year
(ii) July 1 of the year following the year in which Separation from Service
occurred if Separation from Service occurred on or after July 1 and on or before
December 31 or (iii) January 1 of the second or later year following Separation
from Service designated by the Participant in his or her Compensation Deferral
Agreement that established a Separation Account (or under the modification
rules under Article VII). The payment date in the preceding sentence is the
first day Separation Benefits become payable under the Plan. The Plan
Administrator expects to make actual payment in February with respect to amounts
payable on January 1 and August for amounts payable on July 1, and may change
the valuation date accordingly.

 

In the event an Employee’s Separation from Service occurs prior to age 55, the
Separation Benefit will include all Separation Accounts, and will be payable on
the date specified above (without regard to any election by the Participant
described in clause (iii)).

 

(b)                                 Payments Upon Death. A Participant’s
Beneficiary(ies) shall receive the vested portion of the Participant’s Accounts
that have not commenced payment on January 1 of the year following the year in
which the Participant’s death occurs. The payment date in the preceding sentence
is the first day amounts become payable under the Plan upon the Participant’s
death. The Plan Administrator expects to make actual payment in the same
calendar year, after all Deferrals have been properly credited to the
Participant’s Account and valued as of the last day of the preceding month. With
respect to the Participant’s Accounts that have

 

11

--------------------------------------------------------------------------------


 

commenced payments, the Participant’s Beneficiary(ies) shall continue to receive
the remaining portion of such Accounts under the Payment Schedule elected by the
Participant.

 

(c)                                  Unforeseeable Emergency Payments. A
Participant who experiences an Unforeseeable Emergency may submit a written
request to the Plan Administrator to receive payment of all or any portion of
his or her vested Accounts. Whether a Participant or Beneficiary is faced with
an Unforeseeable Emergency permitting an emergency payment shall be determined
by the Plan Administrator based on the relevant facts and circumstances of each
case, but, in any case, a distribution on account of Unforeseeable Emergency may
not be made to the extent that such emergency is or may be reimbursed through
insurance or otherwise, by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not cause severe financial hardship,
or by cessation of Deferrals under this Plan. If an emergency payment is
approved by the Plan Administrator, the amount of the payment shall not exceed
the amount reasonably necessary to satisfy the need, taking into account the
additional compensation that is available to the Participant as the result of
cancellation of deferrals to the Plan, including amounts necessary to pay any
taxes or penalties that the Participant reasonably anticipates will result from
the payment. The amount of the emergency payment shall be subtracted from the
vested portion of the Participant’s Separation Accounts, beginning with the
Separation Account with the latest Payment Schedule. Emergency payments shall be
paid in a single lump sum within the 90-day period following the date the
payment is approved by the Plan Administrator.

 

Withdrawals by a “16b Officer” must be approved by the Committee.

 

6.2                               Form of Payment.

 

(a)                                 Separation Benefit. A Participant’s
Separation Accounts are payable in a single lump sum, unless the Participant
elects on his or her initial Compensation Deferral Agreement that establishes a
Separation Account (or a subsequent election under Article VII) to have such
Account paid in (i) substantially equal annual installments over a period of two
to fifteen years, as elected by the Participant, or (ii) a lump sum payment of a
percentage of the balance in the Separation Account, with the balance paid in
substantially equal annual installments over a period of two to fifteen years,
as elected by the Participant.  The Participant may further designate in his or
her Compensation Deferral Agreement to commence receiving installments under
option (ii) in a subsequent year (for example, the third anniversary of the lump
sum payment).

 

Notwithstanding any election by a Participant under 6.1(a) or this
Section 6.2(a), an Employee’s Separation Accounts will be payable in a single
lump sum upon a Separation from Service prior to attaining age 55.

 

12

--------------------------------------------------------------------------------


 

(b)                                 Death Benefit. Payments from a Participant’s
Accounts upon death will be made according the Payment Schedules in effect for
such Accounts (lump sum, installments or combination of lump sum and
installments, as elected). In the event a Beneficiary is entitled to or is
receiving a Death Benefit but dies on or after August 21,2013 and prior to
receiving all payments with respect to such Benefit, the remaining Death Benefit
will be paid to the Beneficiary’s estate in a single lump sum.

 

(c)                                  Small Account Balances. Notwithstanding any
Participant election or other provisions of the Plan, a Participant’s Accounts
will be paid in a single lump sum if, upon the commencement of his or her
Separation Benefit or payments upon death,  the combined value of his or her
Accounts is not greater than  $25,000.

 

(d)                                 Rules Applicable to Installment Payments. If
a Payment Schedule specifies installment payments, annual payments will be made
beginning as of the payment commencement date for such installments and shall
continue on each anniversary thereof until the number of installment payments
specified in the Payment Schedule has been paid.

 

Annual installments of the cash portion of Participant’s Accounts will be
calculated in substantially equal amounts, using an assumed interest rate
specified by the Plan Administrator at the beginning of the year in which
payments commence. The final installment will be adjusted to reflect the actual
return on the Participant’s Account over the installment period. Annual
installments of the portion of an Account allocated to Units will be determined
by dividing the number of units by the number of remaining installments under
the Payment Schedule.

 

For purposes of Article VII, installment payments will be treated as a single
form of payment. If a lump sum equal to less than 100% of the Separation Account
is paid, the payment commencement date for the installment form of payment will
be the first anniversary of the payment of the lump sum, unless otherwise
elected in the Participant’s Compensation Deferral Agreement that established
the account (subject to a subsequent modification under Article VII).

 

6.3                               Acceleration of or Delay in Payments. The Plan
Administrator, in its sole and absolute discretion, may elect to accelerate the
time or form of payment of a benefit owed to the Participant hereunder, provided
such acceleration is permitted under Treas. Reg. Section 1.409A-3(j)(4). The
Plan Administrator may also, in its sole and absolute discretion, delay the time
for payment of a benefit owed to the Participant hereunder, to the extent
permitted under Treas. Reg. Section 1.409A-2(b)(7). If the Plan receives a
domestic relations order (within the meaning of Code Section 414(p)(1)(B))
directing that all or a portion of a Participant’s Accounts be paid to an
“alternate payee,” any amounts to be paid to the alternate payee(s) shall be
paid in a single lump sum.

 

13

--------------------------------------------------------------------------------


 

ARTICLE VII

Modifications to Payment Schedules

 

7.1                               Participant’s Right to Modify.  A Participant
may modify any or all of the alternative Payment Schedules with respect to an
Account, consistent with the permissible Payment Schedules available under the
Plan, provided such modification complies with the requirements of this
Article VII.

 

7.2                               Time of Election. The date on which a
modification election is submitted to the Plan Administrator must be at least 12
months prior to the date on which payment is scheduled to commence under the
Payment Schedule in effect prior to the modification.

 

7.3                               Date of Payment under Modified Payment
Schedule. Except with respect to modifications that relate to the payment upon
death, the date payments are to commence under the modified Payment Schedule
must be no earlier than five years after the date payment would have commenced
under the original Payment Schedule. Under no circumstances may a modification
election result in an acceleration of payments in violation of Code
Section 409A.

 

7.4                               Effective Date. A modification election
submitted in accordance with this Article VII is irrevocable upon receipt by the
Plan Administrator and becomes effective 12 months after such date. Prior to the
effective date, payment will be made in accordance with the Payment Schedule in
effect prior to such modification.

 

7.5                               Effect on Accounts. An election to modify a
Payment Schedule is specific to the Account or payment event to which it
applies, and shall not be construed to affect the Payment Schedules of any other
Accounts.

 

7.6                               Transition Year Elections. Notwithstanding the
foregoing, a Participant may, on or before December 31, 2008, modify the time
and form of payment with respect to any unpaid Account Balance, consistent with
the terms of the Plan and the requirements of IRS Notice 2007-86.

 

14

--------------------------------------------------------------------------------


 

ARTICLE VIII

Valuation of Account Balances; Investments

 

8.1                               Initial Crediting of Deferrals to Accounts

 

(a)                                 Crediting Deferrals and Dividends. 
Deferrals of annual incentive awards (and any related matching contributions
specified on Schedule A) shall be credited to the applicable Participant
Accounts as of the January 1 following the year in which services were
performed.  Deferrals pertaining to forms of Compensation other than annual
incentive awards shall be credited to the applicable Participant’s Accounts as
of the day such Compensation otherwise would have been paid.  Dividend
equivalents shall be credited to the applicable Participant Accounts as of the
record date for determining dividends payable to shareholders of the Company.

 

(b)                                 Conversion to Units.  Deferrals and dividend
equivalents shall be converted to Units as of the date such Deferrals are
credited to the Participant’s Account(s).  The number of Units is determined by
dividing the cash value of the Deferral by the Fair Market Value of Ball Stock
on the date the Deferral is credited under 8.1(a), above or, if such day is not
a Business Day, the next preceding Business Day.

 

(c)                                  Recapitalizations, Reorganizations, Etc. If
there is any change in the number or class of shares of common stock of Ball
Corporation through the declaration of a stock dividend or other extraordinary
dividends, or recapitalization resulting in stock splits, or combinations or
exchanges of such shares or in the event of similar corporate transactions, the
Units credited to each Participant’s Deferred Compensation Account shall be
equitably adjusted to reflect any such change in the number or class of issued
shares of common stock or to reflect such similar corporate transaction.

 

8.2                               Investment Options

 

(a)                                 Reallocation of Units to Other Investments. 
Subject to rules established by the Plan Administrator, a Participant may
reallocate Units to other investment options made available by the Plan
Administrator (“Investment Funds”), which may include stocks, bonds, mutual fund
shares and other investments.  The Participant shall specify the Investment
Funds in which the reallocated Units will be invested.  The conversion value of
Units is the Fair Market Value of Ball Stock on the day a reallocation election
is made and must be allocated among the Investment Funds in increments of 1%.

 

The Plan Administrator, in its sole discretion, shall be permitted to add or
remove Investment Funds from the Plan menu from time to time provided that any
such additions or removals of Investments Funds shall not be effective with
respect to any period prior to the effective date of such change.

 

15

--------------------------------------------------------------------------------


 

The Participant’s investment allocation constitutes a deemed, not actual,
investment among the Investment Funds comprising the investment menu.  At no
time shall a Participant have any real or beneficial ownership in any Investment
Fund included in the investment menu, nor shall the Company or any trustee
acting on its behalf have any obligation to purchase actual securities as a
result of a Participant’s investment allocation.  A Participant’s investment
allocation shall be used solely for purposes of adjusting the value of a
Participant’s Account Balances and the amount of the Company’s corresponding
payment obligation under the terms of the Plan.

 

(b)                                 Reallocation Among Investment Funds other
than Company Stock.

Participants may reallocate current Account Balances invested in Investment
Funds other than Units in increments of 1% by filing a new allocation election
at the time and in the form specified by the Plan Administrator.  The
Participant’s investment allocation will become effective on the same Business
Day or, in the case of reallocations received after a time specified by the Plan
Administrator, the next Business Day.  The allocation election shall apply
prospectively to the Account or Accounts identified in the election.

 

(c)                                  Payments and Forfeitures.  The number of
Units or the value of the Participant’s Account Balance shall be reduced to
reflect payments and any forfeitures from the applicable Participant
Account(s) on such day. Units will be paid in shares of common stock of Ball
Corporation, with each Unit equal to one share of stock. Fractional shares will
be paid in cash based on the Fair Market Value of Ball Stock on the last
Business Day of the month preceding the month payment is made. Investments in
other investment options will be paid in cash.

 

(d)                                 Earnings.  After the adjustments described
in (a) through (c) above, a Participant’s Accounts will be adjusted as of the
close of business on such day and each subsequent Business Day to reflect the
total value of Units credited to such Accounts or, subject to the Plan
Administrator’s procedures for valuing Accounts, to reflect earnings based upon
the Participant’s allocation among the Investment Funds.

 

ARTICLE IX

Administration

 

9.1                               Plan Administration. This Plan shall be
administered by the Plan Administrator which shall have discretionary authority
to make, amend, interpret and enforce all appropriate rules and regulations for
the administration of this Plan and to utilize its discretion to decide or
resolve any and all questions, including but not limited to eligibility for
benefits and interpretations of this Plan and its terms, as may arise in
connection with the Plan. Claims for benefits shall be filed with the Plan
Administrator and resolved in accordance with the claims procedures in
Article XII. The Plan Administrator may exercise such additional powers and
authority as may be delegated to the Plan Administrator by the Committee and
such powers as are conferred under the terms of the Plan.

 

16

--------------------------------------------------------------------------------


 

9.2                               Administration Upon Change in Control. Upon a
Change in Control, the Committee, as constituted immediately prior to such
Change in Control, shall act as the Plan Administrator.

 

Upon such Change in Control, the Company may not remove the Plan Administrator,
unless 2/3rds of the members of the Board of Directors of the Company and a
majority of Participants and Beneficiaries with Account Balances consent to the
removal and replacement of the Plan Administrator. The individual who was the
Chief Executive Officer of the Company (or if such person is unable or unwilling
to act, the next highest ranking officer) prior to the Change in Control shall
have the authority (but shall not be obligated) to appoint an independent third
party to act as the Plan Administrator in lieu of the Committee. Notwithstanding
the foregoing, neither the Plan Administrator nor the officer described above
shall have authority to direct investment of trust assets under any rabbi trust
described in Section 11.2.

 

The Company (including any successor organization) shall, with respect to the
Plan Administrator identified under this Section: (i) pay all reasonable
expenses and fees of the Plan Administrator, (ii) supply full and timely
information to the Plan Administrator on all matters related to the Plan, any
rabbi trust, Participants, Beneficiaries and Accounts as the Plan Administrator
may reasonably require and (iii) provide the indemnification described in
Section 9.4.

 

9.3                               Withholding. The Company shall have the right
to withhold from any payment due under the Plan (or with respect to any amounts
credited to the Plan) any taxes required by law to be withheld in respect of
such payment (or credit). Withholdings with respect to amounts credited to the
Plan shall be deducted from Compensation that has not been deferred to the Plan.

 

9.4                               Indemnification. The Company shall indemnify
and hold harmless each employee, officer, director, agent or organization, to
whom or to which are delegated duties, responsibilities, and authority under the
Plan or otherwise with respect to administration of the Plan, including, without
limitation, the Plan Administrator, including the individual members of the
Deferred Compensation Committee, the HR Committee of the Board of Directors and
their agents, against all claims, liabilities, fines and penalties, and all
expenses reasonably incurred by or imposed upon him or her or it (including but
not limited to reasonable attorneys’ fees) which arise as a result of his or her
or its actions or failure to act in connection with the operation and
administration of the Plan to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by the Company. Notwithstanding the
foregoing, the Company shall not indemnify any person or organization if his or
her or its actions or failure to act are due to gross negligence or willful
misconduct or for any such amount incurred through any settlement or compromise
of any action unless the Company consents in writing to such settlement or
compromise.

 

17

--------------------------------------------------------------------------------


 

9.5                               Delegation of Authority. In the administration
of this Plan, the Plan Administrator may, from time to time, employ agents and
delegate to them such administrative duties as it sees fit, and may from time to
time consult with legal counsel who shall be legal counsel to the Company.

 

9.6                               Binding Decisions or Actions. The decision or
action of the Plan Administrator in respect of any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations thereunder shall be final and conclusive and
binding upon all persons having any interest in the Plan.

 

ARTICLE X

Amendment and Termination

 

10.1                        Amendment and Termination. The Company, by action of
the Committee, may at any time and from time to time amend the Plan or may
terminate the Plan as provided in this Article X.

 

10.2                        Amendments. The Company, by action taken by the
Committee, may amend the Plan at any time and for any reason, provided that any
such amendment shall not reduce the vested Account Balances of any Participant
accrued as of the date of any such amendment or restatement (as if the
Participant had incurred a voluntary Separation from Service on such date) or
reduce any rights of a Participant under the Plan or other Plan features with
respect to Deferrals made prior to the date of any such amendment or restatement
without the consent of the Participant. The Committee may delegate to the Plan
Administrator the authority to amend the Plan without the consent of the Board
of Directors for the purpose of: (i) conforming the Plan to the requirements of
law; (ii) facilitating the administration of the Plan; (iii) clarifying
provisions based on the Plan Administrator’s interpretation of the document; and
(iv) making such other amendments as the Committee may authorize.

 

10.3                        Termination. The Company, by action taken by the
Committee, may terminate the Plan and pay Participants and Beneficiaries their
Account Balances in a single lump sum at any time, to the extent and in
accordance with Treas. Reg. Section 1.409A-3(j)(4)(ix). Prior to such lump sum
payment, the benefits of affected Employees shall continue to be paid at the
times provided in Article VI.

 

10.4                        Accounts Taxable Under Code Section 409A. The Plan
is intended to constitute a plan of deferred compensation that meets the
requirements for deferral of income taxation under Code Section 409A. The
Committee, pursuant to its authority to interpret the Plan, may sever from the
Plan or any Compensation Deferral Agreement any provision or exercise of a right
that otherwise would result in a violation of Code Section 409A.

 

18

--------------------------------------------------------------------------------


 

ARTICLE XI

Informal Funding

 

11.1                        General Assets. Obligations established under the
terms of the Plan may be satisfied from the general funds of the Company (with
respect to the Company’s Employees or as agent for an Affiliate with respect to
its Employees), or a trust described in this Article XI. No Participant, spouse
or Beneficiary shall have any right, title or interest whatever in assets of the
Company or an Affiliate. Nothing contained in this Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between the Company or Affiliate and any
Employee, spouse, or Beneficiary. To the extent that any person acquires a right
to receive payments hereunder, such rights are no greater than the right of an
unsecured general creditor of the Company or Affiliate.

 

11.2                        Rabbi Trust. The Company may, in its sole
discretion, establish a grantor trust, commonly known as a rabbi trust, as a
vehicle for accumulating assets to pay benefits under the Plan. Payments under
the Plan may be paid from the general assets of the Company or from the assets
of any such rabbi trust. Payment from any such source shall reduce the
obligation owed to the Participant or Beneficiary under the Plan.

 

ARTICLE XII

Claims

 

12.1                        Filing a Claim. Any controversy or claim arising out
of or relating to the Plan shall be filed in writing with the Plan Administrator
which shall make all determinations concerning such claim. Any claim filed with
the Plan Administrator and any decision by the Plan Administrator denying such
claim shall be in writing and shall be delivered to the Participant or
Beneficiary filing the claim (the “Claimant”).

 

(a)                                 In General. Notice of a denial of benefits
will be provided within 90 days of the Plan Administrator’s receipt of the
Claimant’s claim for benefits. If the Plan Administrator determines that it
needs additional time to review the claim, the Plan Administrator will provide
the Claimant with a notice of the extension before the end of the initial 90-day
period. The extension will not be more than 90 days from the end of the initial
90-day period and the notice of extension will explain the special circumstances
that require the extension and the date by which the Plan Administrator expects
to make a decision.

 

(c)                                  Contents of Notice. If a claim for benefits
is completely or partially denied, notice of such denial shall be in writing and
shall set forth the reasons for denial in plain language. The notice shall:
(i) cite the pertinent provisions of the Plan document, and (ii) explain, where
appropriate, how the Claimant can perfect the claim, including a description of
any additional material or information necessary to complete the claim and why
such material or information is necessary. The claim denial also shall include
an explanation of the claims review procedures and the time limits applicable to
such procedures, including a statement of the Claimant’s

 

19

--------------------------------------------------------------------------------


 

right to bring a civil action under Section 502(a) of ERISA following an adverse
decision on review.

 

12.2                        Appeal of Denied Claims. A Claimant whose claim has
been completely or partially denied shall be entitled to appeal the claim denial
by filing a written appeal with the Plan Administrator. A Claimant who timely
requests a review of the denied claim (or his or her authorized representative)
may review, upon request and free of charge, copies of all documents, records
and other information relevant to the denial and may submit written comments,
documents, records and other information relevant to the claim to the Plan. All
written comments, documents, records, and other information shall be considered
“relevant” if the information: (i) was relied upon in making a benefits
determination, (ii) was submitted, considered or generated in the course of
making a benefits decision regardless of whether it was relied upon to make the
decision, or (iii) demonstrates compliance with administrative processes and
safeguards established for making benefit decisions. The Plan Administrator may,
in its sole discretion and if it deems appropriate or necessary, decide to hold
a hearing with respect to the claim appeal.

 

(a)                                 In General. Appeal of a denied benefits
claim must be filed in writing with the Plan Administrator no later than 60 days
after receipt of the written notification of such claim denial. The Plan
Administrator shall make its decision regarding the merits of the denied claim
within 60 days following receipt of the appeal (or within 120 days after such
receipt, in a case where there are special circumstances requiring extension of
time for reviewing the appealed claim). If an extension of time for reviewing
the appeal is required because of special circumstances, written notice of the
extension shall be furnished to the Claimant prior to the commencement of the
extension. The notice will indicate the special circumstances requiring the
extension of time and the date by which the Plan Administrator expects to render
the determination on review. The review will take into account comments,
documents, records and other information submitted by the Claimant relating to
the claim without regard to whether such information was submitted or considered
in the initial benefit determination.

 

(b)                                 Contents of Notice. If a benefits claim is
completely or partially denied on review, notice of such denial shall be in
writing and shall set forth the reasons for denial in plain language.

 

The decision on review shall set forth: (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement describing any voluntary appeal
procedures offered by the plan and a statement of the Claimant’s right to bring
an action under Section 502(a) of ERISA.

 

20

--------------------------------------------------------------------------------


 

12.3                        Claims Appeals Upon Change in Control. Upon a Change
in Control, the Plan Administrator, as constituted immediately prior to such
Change in Control, shall continue to review appeals. Upon such Change in
Control, the Company may not remove any member of the Plan Administrator, but
may replace resigning members if 2/3rds of the members of the Board of Directors
of the Company and a majority of Participants and Beneficiaries with Account
Balances consent to the replacement.

 

The Plan Administrator shall have the exclusive authority at the appeals stage
to interpret the terms of the Plan and resolve appeals under the Claims
Procedure.

 

The Company shall, with respect to the Plan Administrator identified under this
Section: (i) pay its proportionate share of all reasonable expenses and fees of
the Plan Administrator, and (ii) supply full and timely information to the Plan
Administrator on all matters related to the Plan, any rabbi trust, Participants,
Beneficiaries and Accounts as the Plan Administrator may reasonably require and
(iii) provide the indemnification described in Section 9.4.

 

12.4                        Legal Action. A Claimant may not bring any legal
action relating to a claim for benefits under the Plan unless and until the
Claimant has followed the claims procedures under the Plan and exhausted his or
her administrative remedies under such claims procedures.

 

If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Company shall be liable for
all legal costs, expenses, attorneys’ fees and such other liabilities incurred
as a result of such proceedings. If the legal proceeding is brought in
connection with a Change in Control, or a “change in control” as defined in a
rabbi trust described in Section 11.2, the Participant or Beneficiary may file a
claim directly with the trustee for reimbursement of such costs, expenses and
fees. For purposes of the preceding sentence, the amount of the claim shall be
treated as if it were an addition to the Participant’s or Beneficiary’s Account
Balance.

 

12.5                        Discretion of Plan Administrator. All
interpretations, determinations and decisions of the Plan Administrator with
respect to any claim shall be made in its sole discretion, and shall be final
and conclusive.

 

21

--------------------------------------------------------------------------------


 

ARTICLE XIII

General Provisions

 

13.1                        Assignment. No interest of any Participant, spouse
or Beneficiary under this Plan and no benefit payable hereunder shall be
assigned as security for a loan, and any such purported assignment shall be
null, void and of no effect, nor shall any such interest or any such benefit be
subject in any manner, either voluntarily or involuntarily, to anticipation,
sale, transfer, assignment or encumbrance by or through any Participant, spouse
or Beneficiary. Notwithstanding anything to the contrary herein, however, the
Plan Administrator has the discretion to make payments to an alternate payee in
accordance with the terms of a domestic relations order (as defined in Code
Section 414(p)(1)(B)).

 

The Company or an Affiliate may assign any or all of its liabilities under this
Plan in connection with any restructuring, recapitalization, sale of assets or
other similar transactions affecting a Company without the consent of the
Participant.

 

13.2                        No Legal or Equitable Rights or Interest. No
Participant or other person shall have any legal or equitable rights or interest
in this Plan that are not expressly granted in this Plan. Participation in this
Plan does not give any person any right to be retained in the service of the
Company. The right and power of the Company to dismiss or discharge an Employee
is expressly reserved. The Company makes no representations or warranties as to
the tax consequences to a Participant or a Beneficiary resulting from a deferral
of income pursuant to the Plan.

 

13.3                        No Employment Contract. Nothing contained herein
shall be construed to constitute a contract of employment between an Employee
and the Company or its Affiliates.

 

13.4                        Notice. Any notice or filing required or permitted
to be delivered to the Plan Administrator under this Plan shall be delivered in
writing, in person, or through such electronic means as is established by the
Plan Administrator. Notice shall be deemed given as of the date of delivery or,
if delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Written transmission shall be sent by
certified mail to:

 

BALL CORPORATION

10 LONGS PEAK DRIVE

BROOMFIELD, CO 80021

ATTN: DEFERRED COMPENSATION PLAN ADMINISTRATOR

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of  the Participant.

 

13.5                        Headings. The headings of Sections are included
solely for convenience of reference, and if there is any conflict between such
headings and the text of this Plan, the text shall control.

 

22

--------------------------------------------------------------------------------


 

13.6                        Invalid or Unenforceable Provisions. If any
provision of this Plan shall be held invalid or unenforceable, such invalidity
or unenforceability shall not affect any other provisions hereof and the Plan
Administrator may elect in its sole discretion to construe such invalid or
unenforceable provisions in a manner that conforms to applicable law or as if
such provisions, to the extent invalid or unenforceable, had not been included.

 

13.7                        Lost Participants or Beneficiaries. Any Participant
or Beneficiary who is entitled to a benefit from the Plan has the duty to keep
the Plan Administrator advised of his or her current mailing address. If benefit
payments are returned to the Plan or are not presented for payment after a
reasonable amount of time, the Plan Administrator shall presume that the payee
is missing. The Plan Administrator, after making such efforts as in its
discretion it deems reasonable and appropriate to locate the payee, shall stop
payment on any uncashed checks and may discontinue making future payments until
contact with the payee is restored.

 

13.8                        Facility of Payment to a Minor.  If a distribution
is to be made to a minor, or to a person who is otherwise incompetent, then the
Plan Administrator may, in its discretion, make such distribution: (i) to the
legal guardian, or if none, to a parent of a minor payee with whom the payee
maintains his or her residence, or (ii) to the conservator or committee or, if
none, to the person having custody of an incompetent payee. Any such
distribution shall fully discharge the Plan Administrator, the Committee, the
Company, and the Plan from further liability on account thereof.

 

13.9                        Governing Law. To the extent not preempted by ERISA,
the laws of the State of Indiana shall govern the construction and
administration of the Plan.

 

IN WITNESS WHEREOF, the undersigned executed this Plan as of the 26th day of
August, 2013, to be effective as of the Effective Date.

 

 

Ball Corporation

 

By:

Lisa Pauley

 

(Print Name)

 

 

 

 

Its:

Sr. VP Human Resources & Administration

 

(Title)

 

 

 

 

 

 

 

 

/s/ Lisa Pauley

 

(Signature)

 

23

--------------------------------------------------------------------------------


 

Schedule A

Company Matching Contributions

 

Until modified by the Committee, the Company will credit Participant Accounts
with an annual matching contribution at the rate of 20% of the amount of
Deferrals up to $20,000 per Plan Year.

 

Matching contributions are 100% vested at all times.

 

24

--------------------------------------------------------------------------------


 

Schedule B

Eligible Employees and Directors

 

Until modified by the Committee, individuals eligible to participate in the Plan
include:

 

·                  Employees with an Economic Value Added (EVA) Incentive
Compensation (I.C.) participation level of 20%  or more

·                  Directors

 

25

--------------------------------------------------------------------------------


 

Schedule C

Reallocation of Units to Other Investments

 

Until modified by the Committee, Units may be reallocated to other Investment
Funds as provided under Article VIII, subject to the following rules:

 

·                  All Deferrals and matching contributions will be allocated
initially to Units.

·                  50% of the initial allocation to Units of Company Stock
(including all matching contributions) will remain invested in Units until the
Participant’s Separation from Service.

·                  The remaining 50% of the initial allocation of Deferrals to
Units are eligible for reallocation among other Investment Funds. The maximum
number of Units that may be reallocated in a Plan Year is 50% of the Units held
in each such subaccount as of the preceding December 31.

·                  The Plan Administrator may establish subaccounts under each
Account to record the Units that are subject to restrictions on reallocation.

·                  Participants who have Separated from Service on or after
attaining age 55 may reallocate all Units among the Investment Funds.

·                  The reallocation of Units of Company Stock among the
Investment Funds is further subject to such procedures and limitations as the
Plan Administrator may specify from time to time.

 

26

--------------------------------------------------------------------------------